Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/30/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-4,7,9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnston et al (US Publication No.: 20160179908).
Claim 1, Johnston et al discloses
at a computer having a display (Fig. 1 shows the computer with 150 as the display), one or more processors (Fig. 1, label 110), and memory storing one or more programs configured for execution by the one or more processors (Fig. 1, label 110-130,180): 
displaying a data visualization based on a first dataset retrieved from a database using a first set of one or more queries (Paragraph 34-46 shows an example of a user speaking a query or request. Fig. 3a,3b shows displaying a data visualization based on a first dataset (such as restaurants or concerts as shown in Fig. 3a,3b) from a database (Fig. 2, label 248,250,252).); 
computing an initial visualization state that includes a plurality of elements corresponding to data attributes of the data visualization Paragraph 34-46 as the initial visualization state with elements such as initial conversation between the virtual agent and user about the first data set such as restaurants or concerts shown in Fig. 3a,3b. The elements or conversation between the user and virtual agent includes data attributes such as information regarding the first data set or restaurants or concerts.); 
receiving a user input to specify a natural language command related to the data visualization (Paragraph 34-46 shows the user input with natural language command for a data visualization shown in Fig. 3a,3b.); 
extracting a first set of one or more cue phrases from the natural language command (Fig. 2, label 212,218,220 shows the NL unit. Paragraphs 34-46 shows the one or more cues of the user spoken input that is extracted in order to understand the natural language. Paragraph 49,50,51,52,54,55 discloses processing the natural language command to understand the user’s request.); 
determining a transitional goal, to transform the data visualization, based on the first set of one or more cue phrases (paragraph 34-46 discloses the transitional goal based on the one or more cues of the user such as “what about blues?”, wherein the virtual agent returns data about blues or concerts in the area. The transitional goal is to provide information based on the one or more cue phrases from the user such as “what about blues?”, “suishi restaurants near there”.); 
deriving an updated visualization state based on the transitional goal, by applying one or more transitional rules to each element of the initial visualization state (Fig. 3a shows the one or more visualization states (graph of locations where jazz concerts are found in San Francisco). Such is performed based on the output from the NLU in Fig. 2. Such updated visualization states are based on transitional goal, such as providing information as requested by the user. The one or more transitional rules are visuals such as map, concert listing and list of results.); 
computing a set of one or more analytical functions associated with the updated visualization state, thereby creating a set of one or more functional phrases (Paragraph 38,39 shows a second command using the map with pins on the map and list of results (first set of one or more visualization states) shown in Fig. 3a to find blues concerts. Paragraph 50-55 discloses processing of the second command from the user. Such can be considered a set of one or more analytical functions. Paragraph 69 discloses the second input is based on the user specified location. Paragraph 86 discloses the second search results may be determined and displayed based on the geographical location of the first selected activities. Fig. 4,7 shows the refinement of the first search results to display and output the second search results. Fig. 4, label s414), thereby creating a set of one or more functional phrases (Such limitation is a result of the use or performing the computing step, hence is considered intended use. Such limitation holds no patentable weight. Furthermore, as stated above, paragraphs 50-55 discloses processing of a second command, wherein the results of the second command is based on the geographic of the first command’s results.); and 
updating the data visualization based on the set of one or more functional phrases (Paragraph 41,40 shows the results of the second command via updating the graphics of the display with the results of the second command. Paragraphs 50-55,83,86,87 and Fig. 4, label s412,s414 discloses updating the data visualization based on the computing of a set of one or more analytical functions and the user request.).
Claim 3, Johnston et al discloses the transitional goal is selected from the group consisted of: elaboration, retrying, adjustment, undoing, or starting anew (Paragraphs 34-46 discloses updating or elaborating on information requested by the user as a transitional goal.).
Claim 4, Johnston et al discloses the one or more transitional rules maintain conversational coherence between the initial visualization state to the updated visualization state (Paragraphs 34-46 discloses transitional rules such as visual update of the information regarding the user’s request is maintained by providing the information via displaying cohesive in the conversation disclosed in such paragraphs.).
Claim 7, Johnston et al discloses determining if the first set of one or more cue phrases contains a term corresponding to a transformation (Paragraph 44-45 discloses a determination the user inputted a transformation by circling a specific area in the map.); and 
in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a transformation, determining the transitional goal to be either grouping or binning of a continuous variable or computing a derived calculation (Paragraph 46 discloses the system determines a grouping of restaurants per the user’s request in the area as circled by the user.).
Claim 9, Johnston et al discloses the one or more transitional rules comprise a CONTINUE rule for including each element of the initial visualization state in the updated visualization state and adding one or more new elements based on the first set of one or more cues of phrases (Paragraph 34-40 discloses each element, such as San Francisco and tomorrow, is updated in the visualization state to include additional new element of blues concerts based on the first set or one or more cues of phrase such as “What about blues?” from the user.).
Claim 10, Johnston et al disclsoes the one or more transitional rules comprise a RETAIN rule for retaining each element of the initial visualization state in the updated visualization state without adding any elements based on the first set of one or more cue phrases. (Paragraphs 34-41 discloses the map of San Francisco is retained without adding any elements such as mapping outside of San Francisco. Such is retained based on the user’s one or more cue phrases such as the request made in Paragraph 39.)
Claim 11, Johnston et al discloses the one or more transitional rules comprise a SHIFT rule for including each element of the initial visualization state in the updated visualization state and replacing one or more elements in the updated visualization state based on the first set of one or more cue phrases (Paragraphs 34-46 discloses a shift rule is implemented to update the visualization state of the initial state by replacing blues concerts with sushi restaurants or jazz concerts with blues concerts in the San Francisco area based on the requests or cues of the user.).
Claim 12, Johnston et al discloses the one or more transitional rules comprise a RESET rule for setting each element of the updated visualization state to an empty set (Fig. 3b, paragraphs 41-46 discloses the conversation continues with request for new information with a new location. As shown in Fig. 3b, the data shown in Fig. 3a is reset or emptied in order to show the new data, sushi in ny. This indicates a transitional rule comprising a reset rule is implemented.) 
Claim 13, Johnston et al discloses determining if the first set of one or more cue phrases contains terms that signify elaboration (Paragraph 34-36 discloses a need to elaborate on location.); and 
in accordance with a determination that the first set of one or more cue phrases contains terms that signify elaboration, determining the transitional goal to elaborate (Paragraph 34-36 discloses indicates one or more cue phrases contain terms that signify elaboration such as the user’s response of the location of the request, hence the transitional goal determined to elaborate is to show information as requested for the specified or elaborated location.).
Claim 14, Johnston et al discloses determining if the first set of one or more cue phrases contains terms that signify adjust/pivot (Paragraphs 34-46 shows in the conversation, the user cues adjust/pivot such requesting additional or new information like jazz concerts or sushi restaurants.); and 
in accordance with a determination that the first set of one or more cue phrases contains terms that signify adjust/pivot, determining the transitional goal to adjust/pivot (Paragraphs 34-46 discloses the transitional goal of adjust/pivot is determined by showing and searching new information as requested.).
Claim 15, Johnston et al discloses determining if the first set of one or more cue phrases contains terms that signify undoing or a repetition of an utterance that generated a desired visualization state (Paragraphs 34-36 discloses a repetition of an utterance such as location of the request: San Francisco. This enables generation of the desired visual state of a map of San Fran. Paragraphs 42-46 discloses the user inputs specific area of the location via circling, which indicates an attempt to undo or repetition of an utterance to generate a desired visual state of sushi restaurants in the specific area.); and 
in accordance with a determination that the first set of one or more cue phrases contains terms that signify undoing, determining the transitional goal to undo (Note: Such limitation is interpreted according to the limitation above regarding “undoing or a repetition …” wherein the transitional goal to undo is an action performed as a result of the undoing or repetition of an utterance. Paragraphs 34-38 discloses the transitional goal of undoing is performed in order to show the map of San Fran as per the user’s request. Paragraph 41-46 discloses undoing the sushi restaurants found in the area by using the circle area as indicated by the user.).
Claim 16, Johnston et al discloses determining if the first set of one or more cue phrases contains terms that signify starting anew or corresponds to an explicit reset (Paragraphs 41-46 discloses the system determines one or more cue phrases containing terms signifying starting anew such as requesting new information in a different area.); and 
in accordance with a determination that the first set of one or more cue phrases contains terms that signify starting anew, determining the transitional goal to start anew. (Paragraphs 41-46 discloses displaying new information in a different area as requested as the determined transitional goal to start anew.)
Claim 17, Johnston et al discloses determining if the first set of one or more cue phrases contains terms that signify retry (Paragraphs 41-46 discloses the user’s utterance requests information regarding sushi restaurants in an area, then provides an update to a specific location via circling a location in the map. This indicates a retry to obtain information for the circled area.); and 
in accordance with a determination that the first set of one or more cue phrases contains terms that signify retry, determining the transitional goal retry (paragraph 41-46 discloses determining the transitional goal retry based on the cue or the user’s input of circling an area and requesting sushi restaurants.).
Claim 18, Johnston et al discloses wherein (i) elaboration implies adding new information to the data visualization (Paragraphs 34-46 and explanation of claim 13 indicates elaboration of the location, San Fran, for adding new information such as jazz concerts in that area.), (ii) adjustment implies adapting one or more aspects of the data visualization (paragraphs 34-46 and explanation of claim 14 indicates adjustment of map of San Fran to adjust from jazz concerts to blues concerts.), (iii) retrying implies re-attempting a previous step that failed (paragraphs 34-46 discloses retrying to find sushi restaurants in an area, limited by the user via circling on the map, wherein the failure to find the sushi restaurants in the area circled by the user originally leads to the user providing information regarding the area.), and (iv) undoing implies reverting the data visualization to a previous state (Paragraph 41-46 discloses undoing the sushi restaurants found in the area by using the circle area as indicated by the user.).
Claim 19, Johnston et al discloses
a display (Fig. 1 shows the computer with 150 as the display);
one or more processors (Fig. 1, label 110); 
memory (Fig. 1, label 110-130,180); and 
one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors (Fig. 1, label 110-130,180), the one or more programs including instructions for: 
displaying a data visualization based on a first dataset retrieved from a database using a first set of one or more queries (Paragraph 34-46 shows an example of a user speaking a query or request. Fig. 3a,3b shows displaying a data visualization based on a first dataset (such as restaurants or concerts as shown in Fig. 3a,3b) from a database (Fig. 2, label 248,250,252).); 
computing an initial visualization state that includes a plurality of elements corresponding to data attributes of the data visualization (Paragraph 34-46 as the initial visualization state with elements such as initial conversation between the virtual agent and user about the first data set such as restaurants or concerts shown in Fig. 3a,3b. The elements or conversation between the user and virtual agent includes data attributes such as information regarding the first data set or restaurants or concerts.); 
receiving a user input to specify a natural language command related to the data visualization (Paragraph 34-46 shows the user input with natural language command for a data visualization shown in Fig. 3a,3b.); 
extracting a first set of one or more cue phrases from the natural language command (Fig. 2, label 212,218,220 shows the NL unit. Paragraphs 34-46 shows the one or more cues of the user spoken input that is extracted in order to understand the natural language. Paragraph 49,50,51,52,54,55 discloses processing the natural language command to understand the user’s request.); 
determining a transitional goal, to transform the data visualization, based on the first set of one or more cue phrases (paragraph 34-46 discloses the transitional goal based on the one or more cues of the user such as “what about blues?”, wherein the virtual agent returns data about blues or concerts in the area. The transitional goal is to provide information based on the one or more cue phrases from the user such as “what about blues?”, “suishi restaurants near there”.); 
deriving an updated visualization state based on the transitional goal, by applying one or more transitional rules to each element of the initial visualization state (Fig. 3a shows the one or more visualization states (graph of locations where jazz concerts are found in San Francisco). Such is performed based on the output from the NLU in Fig. 2. Such updated visualization states are based on transitional goal, such as providing information as requested by the user. The one or more transitional rules are visuals such as map, concert listing and list of results.); 
computing a set of one or more analytical functions associated with the updated visualization state, thereby creating a set of one or more functional phrases (Paragraph 38,39 shows a second command using the map with pins on the map and list of results (first set of one or more visualization states) shown in Fig. 3a to find blues concerts. Paragraph 50-55 discloses processing of the second command from the user. Such can be considered a set of one or more analytical functions. Paragraph 69 discloses the second input is based on the user specified location. Paragraph 86 discloses the second search results may be determined and displayed based on the geographical location of the first selected activities. Fig. 4,7 shows the refinement of the first search results to display and output the second search results. Fig. 4, label s414), thereby creating a set of one or more functional phrases (Such limitation is a result of the use or performing the computing step, hence is considered intended use. Such limitation holds no patentable weight. Furthermore, as stated above, paragraphs 50-55 discloses processing of a second command, wherein the results of the second command is based on the geographic of the first command’s results.); and 
updating the data visualization based on the set of one or more functional phrases (Paragraph 41,40 shows the results of the second command via updating the graphics of the display with the results of the second command. Paragraphs 50-55,83,86,87 and Fig. 4, label s412,s414 discloses updating the data visualization based on the computing of a set of one or more analytical functions and the user request.).
Claim 20, Johnston et al discloses
displaying a data visualization based on a first dataset retrieved from a database using a first set of one or more queries (Paragraph 34-46 shows an example of a user speaking a query or request. Fig. 3a,3b shows displaying a data visualization based on a first dataset (such as restaurants or concerts as shown in Fig. 3a,3b) from a database (Fig. 2, label 248,250,252).); 
computing an initial visualization state that includes a plurality of elements corresponding to data attributes of the data visualization Paragraph 34-46 as the initial visualization state with elements such as initial conversation between the virtual agent and user about the first data set such as restaurants or concerts shown in Fig. 3a,3b. The elements or conversation between the user and virtual agent includes data attributes such as information regarding the first data set or restaurants or concerts.); 
receiving a user input to specify a natural language command related to the data visualization (Paragraph 34-46 shows the user input with natural language command for a data visualization shown in Fig. 3a,3b.); 
extracting a first set of one or more cue phrases from the natural language command (Fig. 2, label 212,218,220 shows the NL unit. Paragraphs 34-46 shows the one or more cues of the user spoken input that is extracted in order to understand the natural language. Paragraph 49,50,51,52,54,55 discloses processing the natural language command to understand the user’s request.); 
determining a transitional goal, to transform the data visualization, based on the first set of one or more cue phrases (paragraph 34-46 discloses the transitional goal based on the one or more cues of the user such as “what about blues?”, wherein the virtual agent returns data about blues or concerts in the area. The transitional goal is to provide information based on the one or more cue phrases from the user such as “what about blues?”, “suishi restaurants near there”.); 
deriving an updated visualization state based on the transitional goal, by applying one or more transitional rules to each element of the initial visualization state (Fig. 3a shows the one or more visualization states (graph of locations where jazz concerts are found in San Francisco). Such is performed based on the output from the NLU in Fig. 2. Such updated visualization states are based on transitional goal, such as providing information as requested by the user. The one or more transitional rules are visuals such as map, concert listing and list of results.); 
computing a set of one or more analytical functions associated with the updated visualization state, thereby creating a set of one or more functional phrases (Paragraph 38,39 shows a second command using the map with pins on the map and list of results (first set of one or more visualization states) shown in Fig. 3a to find blues concerts. Paragraph 50-55 discloses processing of the second command from the user. Such can be considered a set of one or more analytical functions. Paragraph 69 discloses the second input is based on the user specified location. Paragraph 86 discloses the second search results may be determined and displayed based on the geographical location of the first selected activities. Fig. 4,7 shows the refinement of the first search results to display and output the second search results. Fig. 4, label s414), thereby creating a set of one or more functional phrases (Such limitation is a result of the use or performing the computing step, hence is considered intended use. Such limitation holds no patentable weight. Furthermore, as stated above, paragraphs 50-55 discloses processing of a second command, wherein the results of the second command is based on the geographic of the first command’s results.); and 
updating the data visualization based on the set of one or more functional phrases (Paragraph 41,40 shows the results of the second command via updating the graphics of the display with the results of the second command. Paragraphs 50-55,83,86,87 and Fig. 4, label s412,s414 discloses updating the data visualization based on the computing of a set of one or more analytical functions and the user request.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US Publication No.: 20160179908) in view of Waugh (US Patent No.: 10409551).
Claim 2, Johnston et al discloses the initial visualization state and the updated visualization state consist of (i) the data attributes Paragraph 34-46 as the initial visualization state with elements such as initial conversation between the virtual agent and user about the first data set such as restaurants or concerts shown in Fig. 3a,3b. The elements or conversation between the user and virtual agent includes data attributes such as information regarding the first data set or restaurants or concerts.), (ii) transformations to generate derived attributes from the data attributes (paragraph 34-46 discloses transforming the map of San Fran to show jazz concerts initially to blues concerts.), (iii) filters for the data attributes (paragraphs 34-46 discloses filtering the sushi restaurants in new York to sushi restaurants within the circled area as per the user’s request.), but fails to disclose visual encodings for the data attributes.
Waugh discloses voice recognition of user’s request to for status information (paragraph 99,100) and outputting a response with visual encodings for the data attributes (paragraph 99 discloses a response with the status information is provided to the user.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Johnston et al’s voice recognition and dialog system with the voice recognition as disclosed by Waugh so to improve the user’s experience with voice recognition by providing the user with the desired response.
Claim 5, Johnson et al discloses voice recognition performed on user’s voice command to recognize the user’s request (paragraphs 34-46, Fig. 1,4), but fails to discloses determining if the first set of one or more cue phrases contains a name attribute, a value, a term of measure and/or a term of aggregation; and in accordance with a determination that the first set of one or more cue phrases contains a name attribute or a value, but neither a term of measure nor a term of aggregation, determining the transitional goal to be calculating a count of records corresponding to the name attribute or the value.
Waugh discloses determining if the first set of one or more cue phrases contains a name attribute, a value, a term of measure and/or a term of aggregation (Fig. 3a, label 302, Fig. 3b, label 352 determines whether the voice command includes a name attribute such as status information.); and 
in accordance with a determination that the first set of one or more cue phrases contains a name attribute or a value, but neither a term of measure nor a term of aggregation, determining the transitional goal to be calculating a count of records corresponding to the name attribute or the value (Col. 10, lines 56-67 discloses “the voice command processing function 118 can utilize the predictive analytics service 132 to identify a deviation between current metrics 130 for a computing resource and historical metrics 134 for the computing resource. If a deviation is identified, the deviation can be described in the reply to the user request for status information. For instance, if the user 106 ask for the CPU utilization percentage for a particular server, the voice command processing function 118 can obtain metrics 130 to identify the CPU utilization percentage.” This information is provided as a response. This indicates the status information is a name attribute, the response is calculation of counts of records corresponding to the name attribute and voice recognition is performed to determine the response as a result of the voice requests from the user.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Johnston et al’s voice recognition and dialog system with the voice recognition as disclosed by Waugh so to improve the user’s experience with voice recognition by providing the user with the desired response.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US Publication No.: 20160179908) in view of Waugh (US Patent No.: 10409551), further in view of Ligameri et al (Us Publication No.: 20180033203).
Claim 8, Johnson et al discloses voice recognition performed on user’s voice command to recognize the user’s request (paragraphs 34-46, Fig. 1,4), but fails to disclose determining if the first set of one or more cue phrases contains a term corresponding to a chart type or a named visual variable; in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a chart type, determining the transitional goal to be selecting the chart type; and in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a named visual variable, determining the transitional goal to be encoding for the named visual variable according to the one or more cue phrases.
Waugh discloses 
determining if the first set of one or more cue phrases contains a term corresponding to a chart type or a named visual variable (Fig. 3a-3b, label 302,352 determines whether the input user request or voice command includes status information or named visual variable or one or type of request.); and 
in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a named visual variable, determining the transitional goal to be encoding for the named visual variable according to the one or more cue phrases (Fig. 3a, label 304,306 and Fig. 3b, label 354,356 retrieves the resources and information for displaying the response to the request. Col. 14, lines 34-50 discloses determining whether the request includes requesting status information, retrieving resources for the status information and transmitting the requested status information to the voice command processing response in response to the request. Status information is considered named visual variable and the transitional goal to be encoding for the named visual variable is considered the response to the request.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Johnston et al’s voice recognition and dialog system with the voice recognition as disclosed by Waugh so to improve the user’s experience with voice recognition by providing the user with the desired response.
Johnston et al fails to disclose determining if the first set of one or more cue phrases contains a term corresponding to a chart type or a named visual variable; and in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a chart type, determining the transitional goal to be selecting the chart type.
Ligameri et al discloses a virtual assistant or personal digital assistant comprising 
determining if the first set of one or more cue phrases contains a term corresponding to a chart type or a named visual variable (paragraph 99 discloses the detecting voice or audio input command to enlarge “cash paid out” pie chart virtual. Fig. 4, label 410 as the voice recognition module or component of the device or system.); and 
in accordance with a determination that the first set of one or more cue phrases contains a term corresponding to a chart type, determining the transitional goal to be selecting the chart type (Paragraph 99 discloses selection of the pie-chart for enlarging via understanding of the command and selecting the display elements for enlarging.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Johnston et al’s voice recognition and dialog system with recognition as disclosed by Ligameri et al so to improve the user’s experience with voice recognition by providing the user with their desired information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10896297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are broader than the recited invention of the patent, hence anticipates the recited invention of the patent.




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655